United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 01-1041
                                 ___________

James M. Carmi,                           *
                                          *
            Appellant,                    *
                                          *
      v.                                  *
                                          *
City of St. Ann, Missouri, a Municipal    *
corporation; City of Overland,            *
Missouri, a Municipal corporation; City   *
of Bridgeton, Missouri, a Municipal       *
corporation; City of Hazelwood,           *
Missouri, a Municipal corporation; City   *
of Florissant, Missouri, a Municipal      *
corporation; Carl Wolff, as an            *
individual and in his capacity as the     *
Chairman of the NorthWest                 *   Appeal from the United States
Multijurisdictional Enforcement Group,    *   District Court for the
(NWMEG);                                  *   Eastern District of Missouri
                                          *
            Appellees,                    *    [UNPUBLISHED]
                                          *
Unknown Rogers, Detective, NWMEG;         *
                                          *
            Defendant,                    *
                                          *
Unknown Drews, Detective, NWMEG;          *
Unknown Bingilli, Detective,              *
NWMEG; Unknown Albers, Detective,         *
NWMEG; Andrew Eagan, Detective,           *
                                          *
            Appellees.                    *
                                    ___________

                          Submitted: October 5, 2001

                               Filed: December 3, 2001
                                    ___________

Before McMILLIAN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       James M. Carmi appeals from the final judgment entered in the District Court1
for the Eastern District of Missouri granting summary judgment to appellees in his
42 U.S.C. § 1983 action. For reversal, Carmi argues the district court erred in
denying his motion to strike appellees’ summary judgment motions and in granting
summary judgment to appellees. For the reasons discussed below, we affirm the
judgment of the district court.

        We find no abuse of discretion in the district court’s denial of Carmi’s motion
to strike. See Chock v. Northwest Airlines, Inc., 113 F.3d 861, 863 (8th Cir. 1997).
Upon de novo review, we conclude that the grant of summary judgment was
appropriate. See Cooper v. Olin Corp., 246 F.3d 1083, 1087 (8th Cir. 2001). Carmi’s
Alford plea extinguished his arrest and search claims. See Williams v. Schario, 93
F.3d 527, 528-29 (8th Cir. 1996) (per curiam). In any event, appellees did not violate
Carmi’s federal rights by arresting and searching him in the circumstances of this
case. See United States v. Thompson, 210 F.3d 855, 860 (8th Cir. 2000) (probable
cause to make warrantless arrest requires officers to make reasonable inference from
facts known to them), cert. denied, 121 S. Ct. 1658 (2001); United States v. Dawdy,

      1
       The Honorable Mary Ann L. Medler, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
                                          -2-
46 F.3d 1427, 1430 (8th Cir.) (once police arrested defendant, they could search his
person and car), cert. denied, 516 U.S. 872 (1995); see also Marler v. Mo. State Bd.
of Optometry, 102 F.3d 1453, 1457 (8th Cir. 1996) (violation of state law without
more does not state federal constitutional or § 1983 claim).

       We also conclude that appellees did not violate Carmi’s federal procedural due
process rights in connection with the seizure of property taken from him at the time
of his arrest. See Hudson v. Palmer, 468 U.S. 517, 534 (1984) (“controlling inquiry
is solely whether the state is in a position to provide for predeprivation process”).
Further, we find that Carmi’s available postdeprivation remedies under state law
foreclose any federal claims related to appellees’ alleged wrongful post-arrest
retention of the property. See id. at 536.

     Last, we conclude that Carmi’s excessive force claim was not raised in his
complaint.

      Accordingly, we affirm. We deny Carmi’s motion to strike appellees’ brief.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-